Title: From Thomas Jefferson to James Madison, 13 August 1803
From: Jefferson, Thomas
To: Madison, James


          
            
              Dear Sir
            
            Monticello Aug. 13. 03.
          
          I recieved yesterday the inclosed letter & papers from Governor Mercer, requesting my approbation of the relinquishment of a part of their claim to bank stock in England in order to obtain the residue. this it seems is required by an act of the legislature of Maryland, but with what view, or to what end I am unapprised, never having seen the act. it cannot certainly be with a view to raise any claim against the US. as such an act of mine would be entirely extra-official, it could not affect the US. we have lent the agency of our minister hitherto to obtain their right: but on his departure, mr Pinckney seems to come in as the special agent of the state, and neither deriving nor needing authority from us. perhaps you may be apprised of the act of Maryland alluded to, and may be able to inform me what sort of an approbation it is desired I should give. Accept my affectionate salutations 
          
            
              Th: Jefferson
            
          
          
            P.S. will you direct a Commission to Jonathan E. Robinson at Bennington as Commr. of bankruptcy for Vermont?
          
        